 Case 3:20-cr-02399-JLS Document 33 Filed 04/21/21 PageID.60 Page 1 of 1



1
2
3
4
5
6
7                          UNITED STATES DISTRICT COURT
8                       SOUTHERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                  CASE NO.: 20-CR-2399-JLS
11                       Plaintiff,
12           v.                                 ORDER CONTINUING MOTION
                                                HEARING/TRIAL SETTING
13   LUIS NUNO-URIARTE,
14                       Defendant.
15
             Pursuant to joint motion and good cause appearing, IT IS HEREBY
16
     ORDERED that Mr. Nuno-Uriarte’s motion hearing/trial setting currently scheduled
17
     for April 23, 2021, be continued to May 21, 2021, at 1:30 p.m.
18
             IT IS FURTHER ORDERED that time be excluded under the Speedy Trial
19
     Act at 18 U.S.C. § 3161(h)(7). The Court finds that the continuance serves the ends of
20
     justice and outweighs the public and Defendant’s interest in a speedy trial pursuant to
21
     18 U.S.C. § 3161(h)(7)(A). As stated in the parties’ Joint Motion, the continuance will
22
     allow Defendant to review recently produced discovery with counsel and to prepare
23
     for trial.
24
              SO ORDERED.
25
26   Dated: April 21, 2021

27
28
